Citation Nr: 1544062	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, in pertinent part, denied service connection for bilateral hearing loss.  In August 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in May 2014.

The Veteran, in an August 2014 submission, indicated that he wished to withdraw his request for a Board hearing.  Thereafter, any request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In April 2014, the RO, inter alia, granted the Veteran's claim for left ear hearing loss.  As this April 2014 decision represents a full grant of the benefits sought with respect to this claim, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, with exception of a March 2014 VA examination report and VA treatment records dated through February 2013, the documents consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

As regards the claimed right ear hearing loss, the Veteran has alleged it is the result of noise exposure during service.  Specifically, he contends that noise from artillery, explosions, machine guns, aircraft, helicopters and small weapons fire resulted in his current right ear hearing loss.  In a May 2012 opinion, a VA audiologist opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service and reasoned that normal hearing thresholds were present at service entrance and separation and that there was no significant high frequency threshold shifts noted.  Thereafter, in August 2012, the Veteran submitted employment records showing audiometric testing results dated from November 1972 to September 1995.  The Board notes that audiometric results from November 1972 show 25 decibels at 4000 Hertz in the right ear, suggesting that some degree of hearing loss was present at that time.  

In a March 2014 opinion, a VA physician noted that the discharge audiogram was incomplete as the high frequency hearing loss was left blank, that this was frequency where hearing was lost in cases of acoustic trauma and that at least some hearing loss in the left ear was present in 1972.  The physician then opined that at least some of the hearing loss in the left ear only was more likely than not the result of unprotected military acoustic trauma.  However, to the extent that this physician provided a negative opinion as to right ear hearing loss, the opinion included no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  An addendum opinion is therefore required to determine the etiology of the claimed right ear hearing loss.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for right ear hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in March 2014, or from another appropriate physician, if possible.  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the Portland VA Medical Center and that records from that facility dated through February 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the AOJ should obtain all records of pertinent treatment from the Portland VAMC (since February 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R.  § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards any pertinent, outstanding private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).   

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Portland VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his right ear hearing loss, dated since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who examined the Veteran and provided the March 2014 opinion.  

If the prior physician is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and obtain the opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the physician should render an opinion, based on accepted medical principles, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the right ear hearing loss had its onset in or was otherwise incurred in service.

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent  report of in-service noise exposure and the November 1972 audiometric results showing 25 decibels at 4000 Hertz in the right ear.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

